     3:19-cv-03010-SEM-TSH # 35   Page 1 of 10                                   E-FILED
                                                     Wednesday, 03 July, 2019 06:18:56 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

LARRY PIPPION, as                       )
Representative of the Estate of         )
Larry Earvin,                           )
                                        )
     Plaintiff,                         )
                                        )
     v.                                 )        Case No. 19-3010
                                        )
WILLIE HEDDEN, BENJAMIN                 )
BURNETT, BLAKE HAUBRICH                 )
ALEX BANTA, CAMERON                     )
WATSON, and STEVEN SNYDER,              )
                                        )
     Defendants.                        )

                                  OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Motion to Stay (d/e 25)

filed by Defendant Willie Hedden and the Motion to Adopt

Defendant Willie Hedden’s Motion to Stay Pursuant to Federal Rule

of Civil Procedure 10(c) (d/e 27) filed by Defendant Blake Haubrich,

which the Court treats as a Motion to Stay. The Motions to Stay are

GRANTED. Having balanced the interests of Plaintiff, Defendants,

and the public, the Court concludes that the interests of justice

require a stay of these proceedings.


                             Page 1 of 10
     3:19-cv-03010-SEM-TSH # 35   Page 2 of 10




                          I. BACKGROUND

     In January 2019, Plaintiff Larry Pippion, as the Representative

of the Estate of Larry Earvin, filed suit against Defendants Hedden,

Haubrich, Benjamin Burnett, and Alex Banta (Defendant Officers)

in their individual capacities. The Defendant Officers were

employed by the Illinois Department of Corrections as correctional

staff at the Western Illinois Correctional Center (Western) where Mr.

Earvin was incarcerated. Plaintiff also named Cameron Watson, the

Warden of Western, and Steven Snyder, the Assistant Warden of

Operations at Western, in their individual capacities. Plaintiff is the

son of Mr. Earvin, the decedent.

     The Complaint alleges that, on May 17, 2018, the Defendant

Officers beat and viciously attacked Mr. Earvin without just cause

or provocation. Mr. Earvin suffered severe injuries and ultimately

died from his injuries on June 26, 2018. The coroner ruled the

manner of death was homicide. Plaintiff brings §1983 excessive

force, failure to intervene, and conspiracy claims, as well as various

state law claims.

     Defendants Hedden and Haubrich have moved to stay this

case. Defendant Hedden and his counsel in this case believe that
                             Page 2 of 10
     3:19-cv-03010-SEM-TSH # 35    Page 3 of 10




the U.S. Attorney’s Office, in conjunction with the Federal Bureau of

Investigation (FBI), is conducting grand jury proceedings to

determine whether criminal charges will be brought against Hedden

based on the same factual allegations alleged in the Complaint.

Hedden Mem. at 1 (d/e 26). Defendant Hedden asserts that, absent

a stay, he would have to decide whether to invoke his Fifth

Amendment privilege against self-incrimination in the civil case,

which could be used as a basis for an inference against him in the

civil case. Defendant Haubrich adopts Defendant Hedden’s motion

and memorandum.

                               II. ANALYSIS

     While the Constitution does not require a stay of civil

proceedings pending the outcome of criminal proceedings, a court

may, in its discretion, stay the civil litigation if the interests of

justice require a stay. See United States v. Kordel, 397 U.S. 1, 12

n.27 (1970); Jones v. City of Indianapolis, 216 F.R.D. 440, 450-51

(S.D. Ind. 2003). Whether to grant a stay due to parallel civil and

criminal proceedings requires balancing the interests of the

plaintiff, the defendants, and the public. Chagolla v. City of

Chicago, 529 F. Supp. 2d 941, 945 (N.D. Ill. 2008). The factors for
                               Page 3 of 10
     3:19-cv-03010-SEM-TSH # 35   Page 4 of 10




determining whether to grant a stay include: (1) whether the civil

and criminal matters involve the same subject, (2) the posture of

the criminal proceedings, (3) the effect of a stay on the public

interest, (4) the burden that any particular aspect of the civil case

may impose on the defendant if the stay is denied, (5) whether the

government is involved in both cases, and (6) the civil plaintiff’s

interest in proceeding expeditiously. Id.

     Defendants argue the Motion to Stay should be granted

because the criminal investigation and civil case are identical in

nature and, even though charges have not been filed and a criminal

proceeding is not pending, one or more Defendants is likely to face

criminal charges. They also assert that the public has an interest

in ensuring that a criminal process is not tainted by civil litigation

and that the burden on Defendants is significant in light of their

Fifth Amendment rights against self-incrimination.

     Plaintiff counters that it is not unconstitutional to require a

defendant to choose between waiving his Fifth Amendment privilege

or asserting it and potentially having negative inferences drawn

therefrom. Pl. Resp. at 9 (d/e 31). Plaintiff further argues that

most courts decline to stay civil proceedings when the defendant
                             Page 4 of 10
     3:19-cv-03010-SEM-TSH # 35   Page 5 of 10




has not yet been indicted, finding that in such cases, the alleged

harm is speculative. Finally, Plaintiff asserts the interests of the

Court and the public weigh against a stay.

     The Court finds a stay is warranted here. The strongest case

for staying civil proceedings is when a party is indicted for a serious

criminal offense involving the same matter. Sec. & Exch. Comm’n

v. Dresser Indus., Inc., 628 F.2d 1368, 1375-76 (D.C. Cir. 1980).

While no charges have been filed as yet against the Defendants, the

purported criminal investigation involves the same matter at issue

in this civil case, which favors a stay. See CMB Exp., LLC v.

Atteberry, No. 4:13-CV-04051-SLD-JEH, 2014 WL 4099721, at *3

(C.D. Ill. Aug. 20, 2014) (finding the subject matter overlap between

the civil issue and the potential criminal charges weighed in favor of

a stay despite no indictments having been issued but concluding

that a stay was ultimately not warranted based on other factors).

Moreover, the potential charges here are serious as the case

involves a death which was ruled a homicide by the coroner.

     In addition, without a stay, Defendants would have to choose

between invoking the Fifth Amendment in the civil case and risking

an adverse inference. See Baxter v. Palmigiano, 425 U.S. 308, 318
                             Page 5 of 10
     3:19-cv-03010-SEM-TSH # 35   Page 6 of 10




(1976) (“[T]he Fifth Amendment does not forbid adverse inferences

against parties to civil actions when they refuse to testify in

response to probative evidence offered against them.”). Although it

is not unconstitutional to force Defendants to make this choice, the

risk to Defendants’ Fifth Amendment rights in this case is severe,

given the nature of the potential charges and the factual overlap

between the civil case and the criminal investigation.

     Some courts have found the burden on a defendant’s Fifth

Amendment right is speculative when no indictment has been filed.

See, e.g. Atteberry, 2014 WL 4099721, at *4 (“Before a criminal case

has actually commenced against a defendant, the potential burden

on his or her Fifth Amendment rights is more speculative.”); United

States ex rel. Shank v. Lewis Enters., Inc., No. 04-cv-4105-JPG,

2006 WL 1064072, at *4 (S.D. Ill. Apr. 21, 2006) (finding the

burden-on-the-defendant factor only slightly favored a stay where

no indictment had yet been filed). However, an indictment against

one or more of the Defendant Officers appears probable—given the

coroner’s homicide conclusion—and the potential burden on

Defendants’ Fifth Amendment rights is severe, given the nature of

the case. Cf. Wehling v. Columbia Broad. Sys., 608 F.2d 1084,
                             Page 6 of 10
     3:19-cv-03010-SEM-TSH # 35   Page 7 of 10




1089 (5th Cir. 1979), reh’g denied 611 F.2d 1026 (1980) (noting a

stay on discovery was proper to prevent a party exercising a

privilege from unnecessary adverse consequences); Shank, 2006 WL

1064072, at *4 (finding the burden on the defendant only slightly

favored a stay, noting that an indictment against the defendants

was not certain). The Court finds any unnecessary burden on

Plaintiff can be avoided by limiting the stay of the civil proceedings

for a period of three months or until indictments have been issued,

after which the Court will reevaluate the necessity of a stay. See

Chagolla, 529 F. Supp. 2d at 948 (holding a stay of four months

was proper rather than an indefinite stay of the civil proceedings).

     The public interest also weighs in favor of granting a stay. The

public has an interest in both the prompt disposition of civil

litigation and in ensuring criminal investigations proceed untainted

by civil litigation. See id. at 947 (citing the impact of the Civil

Justice Reform Act of 1990 in establishing the public interest in

prompt civil litigation); Jones, 216 F.R.D. at 452 (“The public also

has an important interest in a potential, untainted criminal

prosecution . . . .”). Here, due to the seriousness of the potential

charges against the Defendant Officers and the gravity of the
                              Page 7 of 10
     3:19-cv-03010-SEM-TSH # 35   Page 8 of 10




ongoing investigation, the public interest in an untainted criminal

investigation outweighs the public’s interest in the prompt

resolution of the civil litigation. See Salcedo v. City of Chicago, No.

09-cv-05354, 2010 WL 2721864, at *3 (N.D. Ill. July 8, 2010)

(granting motion to stay, finding the seriousness of alleged criminal

conduct and the need for the criminal investigation to proceed

untainted by the civil litigation outweighed the public interest in

prompt resolution of the civil litigation).

      Some factors do weigh against granting a stay. When the

government is party to both the civil and criminal proceedings,

there is a danger they will use civil discovery to circumvent the

criminal investigation. However, because the government is not a

party to the civil litigation in this case the danger is not present.

See generally Cruz v. Cty. of DuPage, No. 96 C 7170, 1997 WL

370194, at *3 (N.D. Ill. June 27, 1997) (noting that the danger of

the government using criminal investigations to circumvent civil

discovery is not present when the government is not involved in the

civil case).

      Further, Plaintiff has an interest in timely discovery, gathering

evidence, and witness examination. Wiltgen v. Webb, No. 9 C 5352,
                              Page 8 of 10
     3:19-cv-03010-SEM-TSH # 35   Page 9 of 10




2011 U.S. Dist. LEXIS 103604, at *8-9 (N.D. Ill. Sep. 13, 2011).

Plaintiff expresses concern that witnesses may become unavailable

and witnesses’ memories may fade with time if a stay is granted.

Plaintiff also asserts that if the case is stayed, the defendants’

assets may not be available to pay any monetary judgment. While

these concerns are valid, the witnesses will likely be interviewed as

part of the criminal investigation, which affords some protection to

Plaintiff’s interests. In any event, when Plaintiff’s interests are

weighed against, the burden on the Defendants, and the public

interest, Plaintiff’s interests do not outweigh the need for a stay.

     Therefore, in the interest of justice, this Court exercises its

discretion to stay this civil case in its entirety. Any concerns about

an indefinite stay will be alleviated by this Court regularly

reconsidering the necessity of a stay.

                            III. CONCLUSION

     For the aforementioned reasons, the Motions to Stay (d/e 25,

27) are GRANTED. Defendants shall file a status report either (1)

when any Defendant is indicted or (2) by October 1, 2019,

whichever occurs first. The Court will then reevaluate the necessity

of a stay.
                             Page 9 of 10
    3:19-cv-03010-SEM-TSH # 35   Page 10 of 10




     The parties are DIRECTED to preserve all documents, video

recordings, audio recordings, and any other potentially relevant

evidence pertaining to this case.

ENTERED: July 3, 2019

FOR THE COURT:
                        s/Sue E. Myerscough
                      SUE E. MYERSCOUGH
                      UNITED STATES DISTRICT JUDGE




                            Page 10 of 10
